Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art of record MacGregor (U.S. Pub. No. 2010/0122215 A1) teaches a lighting control system where a controller communicates with lights in different areas and can be controlled by a user via controls provided via user display. However MagGregor does not teach displaying only the icons corresponding to lights on ON state in a second graphical interface followed by a number representing the total number of lights in ON state and do not include icons for lights on OFF state. 
The cited prior art of record Dura et al. (US 20120192084 A1) teaches displaying a list of only the active identifiers and the user can select anyone of the active identifiers on the list to share content with each other. No offline identifiers are shown on the list.
The cited prior arts of record were carefully reviewed and further search was conducted upon further consideration in view of notice of appeal filed on 03/15/2021. It was concluded neither in combination nor individually the cited prior arts of record MacGregor et al. and Dura et al. and other arts cited in the office action and found through further search teach the independent claims 1, 28 and 29 as a whole. As such neither in combination nor individually MacGregor et al. and Dura et al. teach: a display screen; a communications circuit; at least one processor; and at least one memory device communicatively coupled to the at least one processor and having instructions stored thereon that when executed by the at least one processor, direct the at least one 
The newly added claims by the applicant are claims 48-73 depending from independent claim 28 inheriting every limitation of the independent claim 28  and claims 74-83 depending from independent claim 29 inheriting every limitation of the independent claim 29  are allowed for the reasons stated above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/ANZUMAN SHARMIN/Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115